Citation Nr: 1646110	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-06 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to August 4, 2015, and in excess of 70 percent thereafter for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a February 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing in November 2013.  A transcript of the hearing has been associated with the claims file.  The issue was remanded by the Board for further development in February 2015.  It has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to August 4, 2015 the Veteran's anxiety disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability        to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).

2.  The preponderance of the evidence shows that after August 4, 2015, the Veteran's anxiety disorder was not productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent prior to August 4, 2015, and in excess of 70 percent thereafter for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C F R §§ 4.130, Diagnostic Code 9440 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  The Veteran used VA Form 21-526EZ to file a Fully Developed Claim in December 2011.  The requisite notice was attached to that form.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, VA medical records were obtained and a VA examination was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action         is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Higher Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent       the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.          See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity,     and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy,   or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran's service-connected anxiety disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9440, which utilizes the General Rating Formula for Mental Disorders.  

Under this Formula, a 30 percent disability rating is warranted for occupational    and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes          or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Id.

The Veteran's treatment records showed continuous counseling and treatment for anxiety.  In July 2010, the Veteran requested counseling.  He avoided all activities or places that act as triggers.  He had no social life except one friend.  He endorsed no depression symptoms.  He had no suicidal or homicidal ideation.  He had no substance use and little social support.  

The Veteran was afforded a January 2011 VA examination.  The examiner noted anti-anxiety treatment.  The Veteran completed an associate's degree in 2010.  He was married and divorced three times.  He maintained contact with his mother.  He had one friend that he speaks with regularly.  The Veteran denied any activities or leisure pursuits.  He also denied a history of suicide attempts.  He noted a history of violence when he was drinking regularly.  He stopped drinking over three years prior.  The examiner noted that the Veteran was casually dressed with unremarkable speech and psychomotor activity and a cooperative attitude.  The Veteran's affect was normal and his mood was mildly dysthymic.  His attention was intact.  He     was oriented to person, place, and time.  His thought processes and thought content were unremarkable and he showed no delusions.  He understood the outcome of his behavior and he had adequate insight.  

The examiner noted sleep impairment with spontaneous awakening, but no dreams or nightmares.  He had no hallucinations or inappropriate behavior.  He also showed no obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was fair.  He had no problems with activities of daily living.  His memory was normal.  The examiner noted that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had intrusive thoughts.  He avoided social gatherings.  He reported significant problems with sleep; however, the examiner noted that he worked graveyard shift and had some sleep hygiene problems.  The examiner described the Veteran's symptoms as moderate based        on psychometric data, but severe based on psychological tests.  The Veteran's symptoms were described as anhedonia, agitation, decreased sleep, irritability, decreased appetite, sadness, self-dislike, loss of interest, loss of energy, difficulty concentrating, and tiredness or fatigue.  The Veteran has had multiple jobs post-service, but has had his most recent job for 3 years.  The examiner diagnosed chronic adjustment disorder with mixed anxiety and depressed mood with a GAF score of 60.  The examiner specifically noted signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran denied that in more than 2 years he had missed any work or had problems on the job.

The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed anxiety disorder and alcohol dependence in sustained full remission.   The examiner assigned a GAF score of 65.  The examiner described occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran has been divorced three times.  The Veteran worked graveyard shift at a Seven Eleven convenience store.  He had worked there full time for over three years.  The Veteran was followed by a psychiatry resident for anxiety disorder.  He had a history of    two suicide attempts.  The first was in 1997 during his second divorce, and the    most recent was in 2003 when he was feeling depressed.  He used alcohol and prescription drugs both times and both times he fell asleep and later woke up.         He was never hospitalized after those attempts.  

The Veteran's symptoms included anxiety, suspiciousness, and chronic sleep impairment.  The Veteran reported personality changes, anxiousness, and socially withdrawing.  He noted that he broke out into a sweat when he felt anxious, but denied racing heart, shortness of breath, dizziness, trembling, stomach upset, or feelings of impending doom.  He reported loss of interest in food, but noted no weight changes.  He was frustrated often by little things and described himself as irritable all the time.  The Veteran reported lapses in concentration and increased forgetfulness.  He also stated that he was non-trusting, avoided crowds, and associated with only a few people.  He stated that he rarely left the house once he got home from work.  He denied suicidal ideation, intent, or plan.  The examiner noted that the Veteran was able to function reasonably well occupationally by maintaining gainful employment while going to school, earning an associate's degree, and finishing online course work towards a bachelor's degree.  He continued to have trouble primarily in the area of social functioning given his history of failed marriages and tendencies toward social isolation.

The Veteran attended group therapy from 2013 to 2014.  During a November 2013 VA treatment record, the Veteran denied suicidal or homicidal ideations, but noted more than five prior homicide attempts.  All suicide and homicide attempts, thoughts, and ideation have been in the past.  Since taking medication, the Veteran was doing fine.  The examiner noted adequate insight into problems.  The Veteran reported difficulty falling and staying asleep, relationship problems, and adjustment to a normal life.  The Veteran reported that his symptoms increased since September 11th, which triggered it all over again.  The Veteran reported erratic sleep, no social support, and struggles with other people.  The Veteran reported that his primary symptoms are depression and anxiety, which are treated with medication.  The Veteran discussed his avoidance of crowds, people of Middle-Eastern descent, and social activities.  He occasionally went out to eat with a neighbor, but he insists on sitting with his back to the wall.  He has had no family contact recently and had limited to no social support.  The Veteran had a history of six to eight suicide attempts, the last of which was 8 years ago.  They all occurred when the Veteran      had been drinking.  He reported passive thoughts of suicide, but denied any active intent or plans.  The examiner noted a history of poor impulse control when angered.  He had no intent to harm anyone at the time of the examination.  

The Veteran graduated with a bachelor's of science in interdisciplinary studies         with an emphasis on organizational studies in May 2013.  He worked as a facility maintenance man full time from March to November, and he lived alone.  The Veteran's report of symptoms appears more reflective of a diagnosis of a depressive disorder and intermittent explosive disorder.  The Veteran was on time and was casually dressed with satisfactory grooming and hygiene.  He was cooperative, pleasant, and goal-directed.  He had a dysphoric mood with congruent affect, and     his judgment and insight appeared intact.  He did not exhibit unusual or disorganized behavior, and he denied suicidal ideation.  The examiner assigned a GAF score of 65.  He diagnosed adjustment disorder mixed with anxiety and depressed mood with a history of intermittent explosive disorder, depressive disorder, alcohol dependence in sustained full remission, and rule out dysthymic disorder.  

A December 2014 psychiatry note showed that the Veteran was employed as a facility maintenance technician in a homeowners association, but he took the     winter off every year.  The Veteran reported that his medications are keeping him stable.  He was still not going shopping in stores and was mostly avoiding conflict situations.  He did not report any suicidal ideation, homicidal ideation, psychosis,     or substance abuse.

The Veteran's treatment records consistently show that the Veteran was properly groomed.  Speech was normal.  His affect was generally reactive and euthymic, occasionally noted as restrictive, and his mood was congruent.  The Veteran's thought processes were linear and coherent.  His thought content was absent for   any formal thought disorder.  He had no abnormal perceptions and he did not seem to be responding to any internal stimuli.  The Veteran denied suicidal or homicidal ideation.  His insight and judgment were deemed fair.  He was alert and oriented.  In July 2010, the Veteran noted that he had been in a successful long distance relationship for four years and that he had a good relationship with his four siblings and his mother.  He also had one good friend.  

Upon review of the record, the Board finds that for the period prior to August 4, 2015, the Veteran's symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  The Veteran did not show flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired    abstract thinking.    

The Veteran was noted to experience disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Despite this, the examiner noted no additional occupational or social impairment.  In this regard, during this period the Veteran was assigned GAF scores of 60 and 65 which reflect the examiners' opinions that the impact on the Veteran's functioning was mild to at worst moderate.  The 2011 examiner specifically noted signs and symptoms of the Veteran's psychiatric disorder were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran denied that in more than 2 years he had missed any work or had problems on the job.  The 2012 examiner noted that the Veteran was able to function reasonably well occupationally by maintaining gainful employment while going to school, earning an associate's degree, and finishing online course work towards a bachelor's degree.  

The Board also acknowledges a history of suicidal ideation, but throughout the period on appeal the Veteran denied suicidal ideation.  The Veteran's two suicide attempts were in 1997 and 2003, prior to the period on appeal.  He consistently denied suicidal ideation during the period on appeal.  In November 2013, the Veteran noted that his last prior suicide attempt was eight years prior.  He noted passive suicidal ideation at that time.  Although suicidal ideation is contained    under the criteria for a 70 percent disability rating, the Board finds that this single symptom did not manifest to a degree that more nearly approximates a higher disability rating.  In this regard, the characterization of the severity of the disability and the GAF score assigned by the examiner does not suggest that such symptom impacted the Veteran's functioning, such that a higher rating is warranted.  The examiner assigned a GAF score 65, which reflects some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well and with some meaningful interpersonal relationships.  Thus, although suicidal ideation is a symptom associated with a higher rating, the overall functional impairment resulting from his anxiety disorder is consistent with a 30 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (although a veteran's symptomatology is the primary consideration, the rating schedule also requires an ultimate factual conclusion as to the level of social and occupational impairment). 

In sum, the Board finds that the manifestations of the Veteran's anxiety disorder do not more nearly approximate the criteria for a 50 percent or higher disability rating prior to August 4, 2015.  As such, the Board finds that the preponderance of the evidence is against the claim prior to August 4, 2015.

Turning to the period from August 4, 2015, to warrant a higher rating of 100 percent, the evidence must show total occupational and social impairment.

The Veteran was afforded a VA examination in August 2015.  The Veteran was diagnosed with unspecified anxiety disorder, alcohol use disorder in sustained remission, and bereavement for the Veteran's mother who died in 2014.  The examiner noted that the symptoms described in the examination were due to anxiety disorder, as alcohol use disorder was in remission and his bereavement appeared to have exacerbated the symptoms of anxiety.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reviewed the Veteran's claims file.  The Veteran had four siblings and was in contact with only one sister over the past year.  He lived alone.  He spent most of his time working or staying home with his dog and he denied any hobbies.  The Veteran worked in maintenance full-time on the graveyard shift.  The Veteran was prescribed buspirone, citalopram, and trazodone.  

The Veteran stated that he had significant difficulty sleeping.  He noted mood swings and a lack of socialization.  He avoided crowds, was easily startled by loud noises, and although he noted a friend's visit for a few days, he otherwise worked and stayed at home alone.  He stated that his symptoms could be described as "stable" but only because he has been dealing with them for years and has adopted his own compensatory strategies (which include limited contact with others).  The examiner noted depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  Grooming and hygiene were adequate. He was alert, cooperative, and engaged throughout the evaluation.  Expressive speech was fluent.  His mood was euthymic and his affect was congruent with his mood state. He endorsed passive suicidal ideation with no current plan or intent.  His thought processes were logical.  There were no indications of delusions, hallucinations, or other signs of frank psychosis. His insight and judgment were intact.  The examiner noted no other symptoms attributable to mental disorders that are not noted in the above examination.  

On the BAI, a self-report measure of anxiety, the Veteran scored 26/63 which indicates severe levels of anxiety.  On the BDI-II, a self-report measure of depression, the Veteran scored 34/63, which indicates severe levels of depression.  The Veteran continued to meet the criteria for an unspecified anxiety disorder and alcohol use disorder in sustained remission.  His symptoms appeared to be generally stable over time, with some exacerbation following his mother's death.

The Board finds that the preponderance of the evidence shows that the Veteran's anxiety disorder did not manifest to the level of a 100 percent disability rating.  The VA examiner specifically noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The evidence did not show total occupational and social impairment.  Indeed, the Veteran was noted to be working full time.

The Veteran showed no gross impairment in thought processes or communication, or delusions or hallucinations.  He showed no grossly inappropriate behavior.  He was not in persistent danger of hurting self or others.  He performed activities of daily living.  He was not disoriented to time or place.  He did not have memory     loss for the names of his closest relatives, his own occupation, or his own name.  Additionally, the Veteran maintained full time employment and traveled to appear at his college graduation.  He also maintained a few social or familial relationships, although extremely limited.  Although the Veteran's social interactions were limited, total social impairment was not shown.  

In sum, during the period from August 4, 2015, the evidence does not reflect that the Veteran's symptomatology resulted in total social and occupational impairment.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 70 percent from August 4, 2015.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected anxiety disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular 
evaluation; they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do    not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  The Veteran has not alleged that his symptomatology is exceptional or unusual.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent prior to August 4, 2015, and in excess of 70 percent thereafter for an anxiety disorder is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


